Case 6:19-mc-00032-LRH Document 1 Filed 06/17/19 Page 1 of 4 PageID 1




                            UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION


In Re: Procedure for Assertion of
       Privilege
                                                               Case No: 6: 19-mc-32-Orl-LRH

_____________________________________

                   STANDING ORDER REGARDING PRIVILEGE LOGS

       In order to establish a procedure for designating information and documents withheld from

discovery in a case based on a privilege or protection, it is ORDERED that parties in cases in which

the undersigned is the assigned Magistrate Judge shall follow the following procedure, unless and

until superseded by another order:

       As to each item of information or document, or portion thereof, withheld from production in

response to a written discovery request or during a deposition, the party withholding the information

or document shall timely serve upon opposing counsel and unrepresented parties a privilege log.

The privilege log shall be served simultaneously with the response to written discovery requests in

which the information, communications, or documents are withheld on the basis of privilege. With

respect to privileges or other protections from discovery asserted during depositions, the information

required in a privilege log shall be stated on the record at the time the objection to disclosure of the

communication, information, or document is made.

       The privilege log shall contain the following information:

           a. The name and job title or capacity of the provider of the information or author of the
              document;

           b. The name and job title or capacity of each recipient of the information or document;
Case 6:19-mc-00032-LRH Document 1 Filed 06/17/19 Page 2 of 4 PageID 2




            c. The date the information was learned or the document was prepared and, if different,
               the date(s) on which it was sent to or shared with persons other than its provider(s)
               or author(s);

            d. The title and/or description of the information or document;

            e. The subject matter addressed in the information or document;

            f. The purpose(s) for which the information or document was prepared or
               communicated;

            g. The degree of confidentiality with which the information or document was treated at
               the time of its creation and transmission, and since; and

            h. The specific basis for the claim that it is privileged or protected.1

        Should the validity of the asserted privileges and protections be challenged, the parties

should first engage in a good faith effort to resolve the dispute without court intervention. See Fed.

R. Civ. P. 26(c)(1); Local Rule 3.01(g). Ultimately, the party asserting the privilege bears the

burden of demonstrating the privilege applies. See, e.g., Tyne v. Time Warner Entm’t Co., L.P.,

212 F.R.D. 596, 599 (M.D. Fla. 2002). Accordingly, if the parties are unable to resolve the dispute

without court intervention, then the party asserting the privileges and protections must provide the

following in support of a motion for a protective order or in response to a motion to compel

production of the allegedly privileged or protected information or documents: (1) a memorandum

of law discussing the elements of each privilege or protection asserted within fourteen (14) days

after the good faith conference; (2) the privilege log for the documents at issue; and, (3) an appendix

containing “affidavits, deposition testimony, other sworn statements or other evidence” upon which

the party relies to support each element of each asserted privilege or protection in dispute. See CSX




                1
                   The Court is not requiring the responding party to disclose the contents of any privileged
matter in the privilege log.


                                                    -2-
Case 6:19-mc-00032-LRH Document 1 Filed 06/17/19 Page 3 of 4 PageID 3




Transp., Inc. v. Admiral Ins. Co., No. 93-132-CIV-J-10, 1995 WL 855421, at *5 (M.D. Fla. July 20,

1995). The appendix shall be organized so that the evidence submitted in support of the privileges

or protections asserted is specifically correlated with the information or document to which the

evidence applies. The privilege log, appendix, and accompanying memorandum of law must be

sufficient to establish a prima facie case to support assertion of each privilege or protection. No

party may submit documents for the Court’s in camera review, unless the Court issues a subsequent

order requesting such submissions. See id. (court not required to undertake in camera review of

documents when proponent of work product doctrine has failed to meet its burden of presenting

sufficient evidentiary support for application of the protection).

        Any response to the motion for protective order shall be filed within 14 days (unless a shorter

period is stated in a separate court order). In response to the motion for protective order, the party

challenging the assertion of privilege shall state with particularity the factual and legal basis why

each assertion of privilege should be overruled. If the party challenging the assertions of privilege

fails to address each assertion thereof with particularity, the Court will not overrule the assertion of

privilege.

        The Court expects strict adherence to this order. If the party asserting privilege fails to file

a motion for protective order within fourteen (14) days of the good faith conference, the party

challenging the assertion of privilege may file a motion to compel. In the motion to compel, the

party challenging the assertion of privilege shall specifically certify that the party asserting privilege

failed to file a motion for protective order as required by this order. Failure to certify the same will

result in the denial of a motion to compel with respect to the assertion of privilege.




                                                  -3-
Case 6:19-mc-00032-LRH Document 1 Filed 06/17/19 Page 4 of 4 PageID 4




       DONE and ORDERED in Orlando, Florida on June 17, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                         -4-
